Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 1 of 17 Page ID #:248



    1 James T. Conley, SBN 224174
        james.conley@ogletree.com
    2 Jill L. Schubert, SBN 305252
        jill.schubert@ogletree.com
    3 OGLETREE, DEAKINS, NASH,
        SMOAK & STEWART, P.C.
    4 500 Capitol Mall, Suite 2500
        Sacramento, CA 95814
    5 Telephone: 916-840-3150
        Facsimile: 916-840-3159
    6
        Attorneys for Defendants
    7 WALMART INC. and
        WAL-MART ASSOCIATES, INC.
    8
        Lawrence W. Freiman, SBN 288917
    9 lawrence@freimanlegal.com
        FREIMAN LEGAL
   10 100 Wilshire Blvd., Ste. 700

   11
      Santa Monica, CA 90401
      Telephone: 310-917-1004
   12 Facsimile: 310-200-2603

   13 Attorneys for Plaintiff
        MARIA DAVIS
   14
                             UNITED STATES DISTRICT COURT
   15
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   16

   17
        MARIA DAVIS,                            Case No. 2:21-cv-03837-ODW-SHK
   18
                    Plaintiff,                  STIPULATED PROTECTIVE ORDER
   19
              v.                                Complaint Filed: March 5, 2021
   20                                           Trial Date:       October 4, 2022
                                                District Judge: Hon. Otis D. Wright II
   21 WALMART, INC.; WAL-MART                   Magistrate Judge: Hon. Shashi H.
      ASSOCIATES, INC.; and DOES 1                                Kewalramani
   22 through 20, inclusive,

   23               Defendants.
   24

   25

   26

   27

   28

                                                               Case No. 2:21-cv-03837-OW-SHK
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 2 of 17 Page ID #:249



   1                           STIPULATED PROTECTIVE ORDER
   2   1.    A.     PURPOSES AND LIMITATIONS
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public disclosure
   5   and from use for any purpose other than prosecuting this litigation may be warranted.
   6   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
   7   Stipulated Protective Order. The parties acknowledge that this Order does not confer
   8   blanket protections on all disclosures or responses to discovery and that the protection
   9   it affords from public disclosure and use extends only to the limited information or
  10   items that are entitled to confidential treatment under the applicable legal principles.
  11   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
  12   Protective Order does not entitle them to file confidential information under seal; Civil
  13   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
  14   will be applied when a party seeks permission from the court to file material under seal.
  15         B.     GOOD CAUSE STATEMENT
  16         This    action   is   likely   to   involve   confidential,   non-public   medical
  17   records/information, employment records/information of non-parties, and other
  18   commercial, financial, technical and/or proprietary information for which special
  19   protection from public disclosure and from use for any purpose other than prosecution
  20   of this action is warranted. Such confidential and proprietary materials and information
  21   consist of, among other things, confidential, non-public medical records/information,
  22   employment records/information of non-parties, confidential business or financial
  23   information, information regarding confidential business practices, or other
  24   confidential research, development, or commercial information (including information
  25   implicating privacy rights of third parties), information otherwise generally unavailable
  26   to the public, or which may be privileged or otherwise protected from disclosure under
  27   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
  28   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                                1             Case No. 2:21-cv-03837-OW-SHK
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 3 of 17 Page ID #:250



   1   confidentiality of discovery materials, to adequately protect information the parties are
   2   entitled to keep confidential, to ensure that the parties are permitted reasonable
   3   necessary uses of such material in preparation for and in the conduct of trial, to address
   4   their handling at the end of the litigation, and serve the ends of justice, a protective
   5   order for such information is justified in this matter. It is the intent of the parties that
   6   information will not be designated as confidential for tactical reasons and that nothing
   7   be so designated without a good faith belief that it has been maintained in a confidential,
   8   non-public manner, and there is good cause why it should not be part of the public
   9   record of this case.
  10   2.    DEFINITION
  11         2.1    Action: this pending federal law suit, Maria Davis v. Walmart, Inc. et al.,
  12   Case No. 2:21-cv-03837-OW-SHK.
  13         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
  14   information or items under this Order.
  15         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
  16   it is generated, stored or maintained) or tangible things that qualify for protection under
  17   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  18   Statement.
  19         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
  20   support staff).
  21         2.5    Designating Party: a Party or Non-Party that designates information or
  22   items that it produces in disclosures or in responses to discovery as
  23   “CONFIDENTIAL.”
  24         2.6    Disclosure or Discovery Material: all items or information, regardless of
  25   the medium or manner in which it is generated, stored, or maintained (including, among
  26   other things, testimony, transcripts, and tangible things), that are produced or generated
  27   in disclosures or responses to discovery in this matter.
  28   ///
                                               2             Case No. 2:21-cv-03837-OW-SHK
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 4 of 17 Page ID #:251



   1         2.7    Expert: a person with specialized knowledge or experience in a matter
   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
   3   expert witness or as a consultant in this Action.
   4         2.8    House Counsel: attorneys who are employees of a party to this Action.
   5   House Counsel does not include Outside Counsel of Record or any other outside
   6   counsel.
   7         2.9    Non-Party: any natural person, partnership, corporation, association, or
   8   other legal entity not named as a Party to this action.
   9         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
  10   this Action but are retained to represent or advise a party to this Action and have
  11   appeared in this Action on behalf of that party or are affiliated with a law firm which
  12   has appeared on behalf of that party, and includes support staff.
  13         2.11 Party: any party to this Action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Outside Counsel of Record (and their
  15   support staffs).
  16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18         2.13 Professional Vendors: persons or entities that provide litigation support
  19   services (e.g., photocopying, scanning, mail services, videotaping, translating,
  20   preparing exhibits or demonstrations, and organizing, storing, or retrieving data in any
  21   form or medium) and their employees and subcontractors.
  22         2.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  25   from a Producing Party.
  26   3.    SCOPE
  27         The protections conferred by this Stipulation and Order cover not only Protected
  28   Material (as defined above), but also (1) any information copied or extracted from
                                               3             Case No. 2:21-cv-03837-OW-SHK
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 5 of 17 Page ID #:252



   1   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   2   Material; and (3) any testimony, conversations, or presentations by Parties or their
   3   Counsel that might reveal Protected Material.
   4         Any use of Protected Material at trial shall be governed by the orders of the trial
   5   judge. This Order does not govern the use of Protected Material at trial.
   6   4.    DURATION
   7         Even after final disposition of this litigation, the confidentiality obligations
   8   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
   9   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
  10   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
  11   and (2) final judgment herein after the completion and exhaustion of all appeals,
  12   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
  13   any motions or applications for extension of time pursuant to applicable law.
  14   5.    DESIGNATING PROTECTED MATERIAL
  15         5.1       Exercise of Restraint and Care in Designating Material for Protection.
  16   Each Party or Non-Party that designates information or items for protection under this
  17   Order must take care to limit any such designation to specific material that qualifies
  18   under the appropriate standards. The Designating Party must designate for protection
  19   only those parts of material, documents, items, or oral or written communications that
  20   qualify so that other portions of the material, documents, items, or communications for
  21   which protection is not warranted are not swept unjustifiably within the ambit of this
  22   Order.
  23         Mass, indiscriminate, or routinized designations are prohibited. Designations
  24   that are shown to be clearly unjustified or that have been made for an improper purpose
  25   (e.g., to unnecessarily encumber the case development process or to impose
  26   unnecessary expenses and burdens on other parties) may expose the Designating Party
  27   to sanctions.
  28   ///
                                                4             Case No. 2:21-cv-03837-OW-SHK
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 6 of 17 Page ID #:253



   1         If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation and
   4   re-serve the information without the inapplicable designation.
   5         5.2     Manner and Timing of Designations. Except as otherwise provided in this
   6   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
   7   or ordered, Disclosure or Discovery Material that qualifies for protection under this
   8   Order must be clearly so designated before the material is disclosed or produced.
   9         Designation in conformity with this Order requires:
  10                 (a)   for information in documentary form (e.g., paper or electronic
  11   documents, but excluding transcripts of depositions or other pretrial or trial
  12   proceedings), that the Producing Party affix at a minimum, the legend
  13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  14   contains protected material. If only a portion or portions of the material on a page
  15   qualifies for protection, the Producing Party also must clearly identify the protected
  16   portion(s) (e.g., by making appropriate markings in the margins).
  17                 (b)   for testimony given in depositions that the Designating Party
  18   identify the Disclosure or Discovery Material on the record, before the close of the
  19   deposition all protected testimony.
  20                 (c)   for information produced in some form other than documentary and
  21   for any other tangible items, that the Producing Party affix in a prominent place on the
  22   exterior of the container or containers in which the information is stored the legend
  23   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  24   protection, the Producing Party, to the extent practicable, shall identify the protected
  25   portion(s).
  26         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  27   failure to designate qualified information or items does not, standing alone, waive the
  28   Designating Party’s right to secure protection under this Order for such material. Upon
                                              5             Case No. 2:21-cv-03837-OW-SHK
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 7 of 17 Page ID #:254



   1   timely correction of a designation, the Receiving Party must make reasonable efforts
   2   to assure that the material is treated in accordance with the provisions of this Order.
   3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   5   designation of confidentiality at any time that is consistent with the Court’s Scheduling
   6   Order.
   7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
   8   resolution process under Local Rule 37.1 et seq.
   9         6.3    The burden of persuasion in any such challenge proceeding shall be on the
  10   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
  11   to harass or impose unnecessary expenses and burdens on other parties) may expose
  12   the Challenging Party to sanctions. Unless the Designating Party has waived or
  13   withdrawn the confidentiality designation, all parties shall continue to afford the
  14   material in question the level of protection to which it is entitled under the Producing
  15   Party’s designation until the Court rules on the challenge.
  16   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  17         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  18   disclosed or produced by another Party or by a Non-Party in connection with this
  19   Action only for prosecuting, defending, or attempting to settle this Action. Such
  20   Protected Material may be disclosed only to the categories of persons and under the
  21   conditions described in this Order. When the Action has been terminated, a Receiving
  22   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
  23         Protected Material must be stored and maintained by a Receiving Party at a
  24   location and in a secure manner that ensures that access is limited to the persons
  25   authorized under this Order.
  26         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  27   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
  28   may disclose any information or item designated “CONFIDENTIAL” only to:
                                              6             Case No. 2:21-cv-03837-OW-SHK
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 8 of 17 Page ID #:255



   1                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
   2   well as employees or Professional Vendors of said Outside Counsel of Record to whom
   3   it is reasonably necessary to disclose the information for this Action;
   4                (b)   the officers, directors, and employees (including House Counsel) of
   5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   6                (c)   Experts (as defined in this Order) of the Receiving Party to whom
   7   disclosure is reasonably necessary for this Action and who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   9                (d)   the court and its personnel;
  10                (e)   court reporters and their staff;
  11                (f)   professional jury or trial consultants, mock jurors, and Professional
  12   Vendors to whom disclosure is reasonably necessary for this Action and who have
  13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  14                (g)   the author or recipient of a document containing the information or
  15   a custodian or other person who otherwise possessed or knew the information;
  16                (h)   during their depositions, witnesses, and attorneys for witnesses, in
  17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  18   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
  19   not be permitted to keep any confidential information unless they sign the
  20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
  21   by the Designating Party or ordered by the court. Pages of transcribed deposition
  22   testimony or exhibits to depositions that reveal Protected Material may be separately
  23   bound by the court reporter and may not be disclosed to anyone except as permitted
  24   under this Stipulated Protective Order; and
  25   ///
  26   ///
  27   ///
  28   ///
                                              7             Case No. 2:21-cv-03837-OW-SHK
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 9 of 17 Page ID #:256



   1                (i)   any mediator or settlement officer, and their supporting personnel,
   2   mutually agreed upon by any of the parties engaged in settlement discussions.
   3   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   4         OTHER LITIGATION
   5         If a Party is served with a subpoena or a court order issued in other litigation that
   6   compels disclosure of any information or items designated in this Action as
   7   “CONFIDENTIAL,” that Party must:
   8                (a)   promptly notify in writing the Designating Party. Such notification
   9   shall include a copy of the subpoena or court order;
  10                (b)   promptly notify in writing the party who caused the subpoena or
  11   order to issue in the other litigation that some or all of the material covered by the
  12   subpoena or order is subject to this Protective Order. Such notification shall include a
  13   copy of this Stipulated Protective Order; and
  14                (c)   cooperate with respect to all reasonable procedures sought to be
  15   pursued by the Designating Party whose Protected Material may be affected.
  16         If the Designating Party timely seeks a protective order, the Party served with
  17   the subpoena or court order shall not produce any information designated in this action
  18   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  19   or order issued, unless the Party has obtained the Designating Party’s permission. The
  20   Designating Party shall bear the burden and expense of seeking protection in that court
  21   of its confidential material and nothing in these provisions should be construed as
  22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  23   directive from another court.
  24   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  25         IN THIS LITIGATION
  26                (a)   The terms of this Order are applicable to information produced by
  27   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  28   produced by Non-Parties in connection with this litigation is protected by the remedies
                                              8             Case No. 2:21-cv-03837-OW-SHK
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 10 of 17 Page ID #:257



    1   and relief provided by this Order. Nothing in these provisions should be construed as
    2   prohibiting a Non-Party from seeking additional protections.
    3                (b)      In the event that a Party is required, by a valid discovery request, to
    4   produce a Non-Party’s confidential information in its possession, and the Party is
    5   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
    6   information, then the Party shall:
    7                      (1) promptly notify in writing the Requesting Party and the Non-Party
    8   that some or all of the information requested is subject to a confidentiality agreement
    9   with a Non-Party;
   10                      (2) promptly provide the Non-Party with a copy of the Stipulated
   11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   12   specific description of the information requested; and
   13                      (3) make the information requested available for inspection by the
   14   Non-Party, if requested.
   15                (c)      If the Non-Party fails to seek a protective order from this court
   16   within 14 days of receiving the notice and accompanying information, the Receiving
   17   Party may produce the Non-Party’s confidential information responsive to the
   18   discovery request. If the Non-Party timely seeks a protective order, the Receiving Party
   19   shall not produce any information in its possession or control that is subject to the
   20   confidentiality agreement with the Non-Party before a determination by the court.
   21   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   22   of seeking protection in this court of its Protected Material.
   23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   25   Protected Material to any person or in any circumstance not authorized under this
   26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
   27   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   28   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                                  9             Case No. 2:21-cv-03837-OW-SHK
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 11 of 17 Page ID #:258



    1   whom unauthorized disclosures were made of all the terms of this Order, and
    2   (d) request such person or persons to execute the “Acknowledgment and Agreement to
    3   Be Bound” that is attached hereto as Exhibit A.
    4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    5         PROTECTED MATERIAL
    6         When a Producing Party gives notice to Receiving Parties that certain
    7   inadvertently produced material is subject to a claim of privilege or other protection,
    8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   10   may be established in an e-discovery order that provides for production without prior
   11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   12   parties reach an agreement on the effect of disclosure of a communication or
   13   information covered by the attorney-client privilege or work product protection, the
   14   parties may incorporate their agreement in the stipulated protective order submitted to
   15   the court.
   16   12.   MISCELLANEOUS
   17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   18   person to seek its modification by the Court in the future.
   19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   20   Protective Order no Party waives any right it otherwise would have to object to
   21   disclosing or producing any information or item on any ground not addressed in this
   22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   23   ground to use in evidence of any of the material covered by this Protective Order.
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///
                                               10            Case No. 2:21-cv-03837-OW-SHK
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 12 of 17 Page ID #:259



    1         12.3 Filing Protected Material. A Party that seeks to file under seal any
    2   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
    3   only be filed under seal pursuant to a court order authorizing the sealing of the specific
    4   Protected Material at issue. If a Party's request to file Protected Material under seal is
    5   denied by the court, then the Receiving Party may file the information in the public
    6   record unless otherwise instructed by the court.
    7   13.   FINAL DISPOSITION
    8         After the final disposition of this Action, as defined in paragraph 4, within 60
    9   days of a written request by the Designating Party, each Receiving Party must return
   10   all Protected Material to the Producing Party or destroy such material. As used in this
   11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   12   summaries, and any other format reproducing or capturing any of the Protected
   13   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
   14   must submit a written certification to the Producing Party (and, if not the same person
   15   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   16   category, where appropriate) all the Protected Material that was returned or destroyed
   17   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
   18   compilations, summaries or any other format reproducing or capturing any of the
   19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   20   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   21   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   22   attorney work product, and consultant and expert work product, even if such materials
   23   contain Protected Material. Any such archival copies that contain or constitute
   24   Protected Material remain subject to this Protective Order as set forth in Section 4
   25   (DURATION).
   26   ///
   27   ///
   28   ///
                                                11            Case No. 2:21-cv-03837-OW-SHK
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 13 of 17 Page ID #:260



    1   14.   ORDER BINDING ON PARTIES PENDING ENTRY
    2         After this Stipulated Protective Order has been signed by counsel for all Parties,
    3   it shall be presented to the Court for entry. The Parties, their counsel, and all signatories
    4   to Exhibit A agree to be bound by this Stipulated Protective Order pending its approval
    5   and entry by the Court. In the event that the Court modifies this Stipulated Protective
    6   Order or enters a different Protective Order, the Parties agree to be bound by this
    7   Stipulated Protective Order until such time as the Court may enter such a different
    8   order. It is the Parties’ intent to be bound by the terms of this Stipulated Protective
    9   Order pending its entry so as to allow for immediate production of “Confidential”
   10   materials under the terms herein.
   11   15.   Any violation of this Order may be punished by any and all appropriate measures
   12   including, without limitation, contempt proceedings and/or monetary sanctions.
   13

   14   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   15

   16   DATED: August 17, 2021                 OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
   17

   18
                                               By: /s/ Jill L. Schubert
   19                                              James T. Conley
   20                                              Jill L. Schubert
                                                   Attorneys for Defendants
   21                                              Walmart Inc. and Wal-Mart Associates, Inc.
   22
        DATED: August 17, 2021                 FREIMAN LEGAL
   23

   24
                                               By: /s/ Lawrence W. Freiman
   25                                              Lawrence W. Freiman
                                                   Attorneys for Plaintiff
   26                                              Maria Davis
   27

   28

                                                12            Case No. 2:21-cv-03837-OW-SHK
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 14 of 17 Page ID #:261



    1                                      ATTESTATION
    2         Concurrence in the filing of this document has been obtained from each of the
    3   individuals whose electronic signature is attributed above.
    4

    5   DATED: August 17, 2021          OGLETREE, DEAKINS, NASH,
                                        SMOAK & STEWART, P.C.
    6

    7
                                               By:   /s/ Jill L. Schubert
    8                                                James L. Conley
                                                     Jill L. Schubert
    9
                                                     Attorneys for Defendants
   10                                                WALMART INC. and
                                                     WAL-MART ASSOCIATES, INC.
   11

   12
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
   13

   14   DATED: 8/25/21
                                                     Hon. Otis D. Wright II
   15                                                Hon. Shashi H. Kewalramani
   16
                                                     United States District/Magistrate Judge

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               13            Case No. 2:21-cv-03837-OW-SHK
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 15 of 17 Page ID #:262



    1                                          EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3           I, ____________________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury that
    5   I have read in its entirety and understand the Stipulated Protective Order that was
    6   issued by the United States District Court for the Central District of California on
    7   [date] in the case of Maria Davis v. Walmart, Inc. et al., Case No. 2:21-cv-03837-
    8   OW-SHK. I agree to comply with and to be bound by all the terms of this Stipulated
    9   Protective Order and I understand and acknowledge that failure to so comply could
   10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
   11   that I will not disclose in any manner any information or item that is subject to this
   12   Stipulated Protective Order to any person or entity except in strict compliance with
   13   the provisions of this Order.
   14           I further agree to submit to the jurisdiction of the United States District Court
   15   for the Central District of California for the purpose of enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action. I hereby appoint ____________ [print or type full name] of
   18   __________________________________________________________ [print or
   19   type full address and telephone number] as my California agent for service of process
   20   in connection with this action or any proceedings related to enforcement of this
   21   Stipulated Protective Order.
   22   Date:
   23   City and State where sworn and signed:
   24   Printed name:
   25   Signature:
   26

   27                                                                                      48157667.1

   28                                                                                      48205552.1

                                                 14            Case No. 2:21-cv-03837-OW-SHK
                                    STIPULATED PROTECTIVE ORDER
       Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 16 of 17 Page ID #:263



                   1   James T. Conley, SBN 224174
                       james.conley@ogletree.com
                   2   Jill L. Schubert, SBN 305252
                       jill.schubert@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   500 Capitol Mall, Suite 2500
                       Sacramento, CA 95814
                   5   Telephone: 916-840-3150
                       Facsimile: 916-840-3159
                   6

                   7   Attorneys for Defendants
                       Walmart, Inc. and Wal-Mart Associates, Inc.
                   8

                   9                            UNITED STATES DISTRICT COURT
                  10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                  11

                  12   MARIA DAVIS,                              Case No. 2:21-cv-03837-OW-SHK
                  13               Plaintiff,                    CERTIFICATE OF SERVICE
                  14         v.                                  (Los Angeles Superior Court Case No.
                                                                 21STCV08766)
                  15
                     WALMART, INC.; WAL-MART                     Complaint Filed: March 5, 2021
                  16 ASSOCIATES, INC.; and DOES 1                Trial Date:       None Set
                     through 20, inclusive,                      District Judge: Hon. Otis D. Wright II
                  17                                             Magistrate Judge: Hon. Shashi H.
                                   Defendants.                                     Kewalramani
                  18

                  19
                            I am and was at all times herein mentioned over the age of 18 years and not a
                  20 party to the action in which this service is made. At all times herein mentioned I have
                  21 been employed in the County of Sacramento in the office of a member of the bar of this
                     court at whose direction the service was made. My business address is 500 Capitol
                  22 Mall, Suite 2500, Sacramento, CA 95814.

                  23
                             On August 17, 2021, I served the following document(s):
                  24

                  25                            STIPULATED PROTECTIVE ORDER
                  26
                     by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
                  27 stated on the following party(ies):
48211110_1.docx
                  28

                                                                1                Case No. 2:21-cv-03837-OW-SHK
                                                      CERTIFICATE OF SERVICE
       Case 2:21-cv-03837-ODW-SHK Document 23 Filed 08/25/21 Page 17 of 17 Page ID #:264



                   1    Lawrence W. Freiman, Esq.
                        FREIMAN LEGAL                              Attorneys for Plaintiff
                   2    100 Wilshire Blvd., Ste. 700
                        Santa Monica, CA 90401                     MARIA DAVIS
                   3    Telephone: 310-917-1004
                        Facsimile: 310-300-2603
                   4    E-Mail: lawrence@freimanlegal.com
                   5
                     ☐      BY MAIL: I placed the envelope for collection and mailing, following our
                   6 ordinary business practices. I am readily familiar with the practice of Ogletree,
                   7 Deakins, Nash, Smoak & Stewart, P.C.’s practice for collecting and processing
                     correspondence for mailing. On the same day that correspondence is placed for
                   8 collection and mailing, it is deposited in the ordinary course of business with the United

                   9 States Postal Service, in a sealed envelope with postage fully prepaid.

                  10
                     ☐     BY MAIL: I deposited the sealed envelope with the United States Postal
                  11 Service, with the postage fully prepaid at 500 Capitol Mall, Suite 2500, Sacramento,
                     California 95814.
                  12

                  13 ☒      BY CM/ECF: With the Clerk of the United States District Court of California,
                  14 using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                     notification of the foregoing filing to the parties and counsel of record who are
                  15 registered with the Court’s CM/ECF System.

                  16
                       ☒     (Federal)    I declare that I am employed in the office of a member of the State
                  17                      Bar of this Court at whose direction the service was made. I declare
                  18                      under penalty of perjury under the laws of the United States of
                                          America that the above is true and correct.
                  19

                  20          I declare under penalty of perjury under the laws of the United States of America
                       that the above is true and correct.
                  21

                  22         Executed on August 17, 2021, at Sacramento, California.
                  23

                  24                                                  TERRY M. OLSON
                  25

                  26                                                                                     48211110.1

                  27
48211110_1.docx
                  28

                                                                  2                 Case No. 2:21-cv-03837-OW-SHK
                                                       CERTIFICATE OF SERVICE
